Luke, J.
1. “A draft animal with its harness, hitched to and being used to draw a buggy in which liquors are being conveyed, constitutes a part of the conveyance, so as to subject the animal and harness to seizure and condemnation under section 20 of the act of the General Assembly approved March 28, 1917 (Acts Ex. Sess. 1917, pp. 7, 16), providing for the seizure and condemnation of vehicles and conveyances conveying prohibited liquors.” 149 Ga. 472 (101 S. E. 769).
(a) In response to a question certified by this court the Supreme Court rendered the foregoing decision, which was transmitted to this court on January 26, 1920.
2. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.